DISSENTING OPINION.
ROBERTSON, P. J.
—The plaintiff, who was recovering from typhoid fever and who weighed twenty-five pounds less than his usual weight, applied at the ticket window of the office of the defendant at Poinona, *256then temporarily in charge of the agent’s wife, for a ticket to Columbia, whereupon she informed him that they did not sell tickets to that place. Plaintiff expressed surprise at that because, as he told her, he had bought a ticket from Columbia to that point. She said Pomona was not a coupon office and if he had gone to West Plains, “like he ought to,” he'could have gotten a ticket to Columbia. He then asked for a ticket to Springfield, which she gave him, and she charged him an amount, which, he said to her, would make it cost him a dollar extra and she said she thought not. Plaintiff testified that he did not say anything offensive, nor in an offensive manner, to the agent’s wife and that she did not appear to be at aíl offended at any remarks he had made. The plaintiff then stepped outside1 of the station onto the platform where he stated to some one standing there that he “was going to get stung because this was not a coupon office, ” and that he had just found out what a coupon office was and started to explain to this party, as the agent’s wife had to him, stating. “This little dinky station can’t sell tickets off its own line.” Thereupon the agent, F. W. Taylor, who chanced then to be on the platform within hearing distance and who was a man weighing about two hundred pounds, approached the plaintiff and, in the presence of others there waiting for the train, commenced cursing him and calling him vile names, stating that he was going to “thrash” him. Plaintiff told him he was as big as three of him and that he was just out of the hospital and did not have the strength of a twelve-year old boy, and the agent then said, “I will put you back into the hospital for a long time to stay,” and struck him with his fist on the side of the face knocking him across the railroad and over between the siding and the main track, where plaintiff was picked up unconscious, bleeding at the mouth. After plaintiff was picked up by some of the bystanders and had regained consciousness, he *257told the agent he would see that he paid for it and then the agent told him to “shut up” or he would hit him again. Plaintiff boarded the train and went to Springfield and from there to Ft. Scott, Kansas, where he was to change to the. M.' K. &. T. railroad, and the plaintiff testifies that when he got to Ft. Scott he was sick and had to take a cab and go to a hotel and go to bed; and that he also had to lie down most of the way from Pomona to Springfield. He also testifies that his ■mouth was bleeding all of the time and the next morning his lips were stuck together and he had to apply hot water to get his mouth open, that his teeth were loosened and that for a wbek his face was in bad condition and that at the .time of the trial it bothered him when he ate anything on that side.
At the time of the trial the agent was yet in charge of this same station and was the only witness who testified in behalf of the defendant as to his theory of the altercation, and he, in a way, seeks to justify the assault by claiming that the plaintiff had unreasonably criticized his wife and that he was thereby provoked to the assault; but the agent’s wife was not a witness nor were there any witnesses who corroborated the agent on this proposition nor as to what he says took place just before the assault. The defendant did offer a few witnesses who testified that the attack made by the agent on plaintiff was not as vicious and brutal as testified to by the plaintiff. One of the witnesses who testified in behalf of the defendant did not by any means corroborate the agent as ‘ to how the difficulty arose.
The rule announced in the majority opinion in this case that exemplary damages are matters that rest wholly within the judgment of the jury and that the jury should, as to such damages, be left free to act, I do not question. But T am unwilling to agree that this case should be reversed and remanded for a new trial on account of the use of the word “will” instead of *258“may” in plaintiff’s instruction No. 4. It is evident to my mind that this alleged error results in no prejudice to the defendant.
If we are to say in this case that it is impossible to ascertain whether or not the jury was misled by the use of the word “will,” except to give the word its correct meaning, then I suggest that the word has not an unequivocal imperative meaning. There are credible authorities to the effect that the word does not imply a command or direction as here used. For instance, one author says that, “In simple, direct statements, to express mere futurity, use shall in the first person and will in the second and third; to express volition, promise, purpose, determination,- or action which the speaker means to control, use will in the first person and shall in the second and third persons.” And in the case of State v. Hilsabeck, 132 Mo. 348, 359, 34 S. W. 38, it is noted, that the “word ‘will’ has not an imperative force like the word ‘shall.’ ” It is not at all probable that the jury in this case anticipated that they would be disregarding the court’s instruction if they failed to assess any punitive damages. It occurs to me that if the jury were not favorable to the proposition of allowing punitive damages, but were forced there by the court’s instruction complained of, that they would not have allowed two thousand dollars therefor. Even adopting the construction contended for by the, defendant in this case, there was no amount fixed by the instruction for the jury to assess and, if we construe the instruction as insisted upon by defendant, the request of the court would have been met by the allowance of one dollar punitive damages, so that for all above that amount the jury acted independently of the court.
The cases cited in the majority opinion concerning ■interest do not appeal to me as applicable to this case, because in those cases the question of interest rested in the discretion of the jury and they,were directed *259in a manner, that destroyed their discretion. The instruction ■which' directs them to allow interest, the rate of which is fixed by law, is equivalent to a direction to find for a sum certain. The principle, I admit, so far as concerns discretion, is the same in those cases as in this case, but a verdict in such eases could give no indication of the state of mind of the jury as to the allowance nor be taken as an index to their inclination.
The instruction condemned in the case of Carson v. Smith, 133 Mo. 606, 616, 34 S. W. 855, tells the jury that the plaintiff is entitled to punitive damages and that the jury will allow him such.
In the case of Houser v. Steigers, 137 Mo. App. 560, 566, 570, 119 S. W. 52, where an instruction is complained of, it was said that the instruction “was suggestive of a notion that punitive damages must accompany a verdict for plaintiff, ” whereas, in the ease at bar, at the request of the defendant, the jury were advised that they could not allow the plaintiff punitive damages if they found certain facts. That case does not strike me as unlike this case, and the judgment there involved was affirmed.
The Supreme Court in the case of State v. Hilsabeck, supra, 132 Mo. 348, 359, 34 S. W. 38, refused to reverse a criminal case on account of the use of the word “will” where it was contended the word “may” should have been used.
An examination of the case of Nicholson v. Rogers, 129 Mo. 136, 31 S. W. 260, cited in the majority opinion to support the harmful error theory there advanced, will disclose that the jury were there instructed (page 139) that they must assess an amount of damages in behalf of plaintiff to punish the defendant for his wrongful and malicious conduct.
The fact that this suit is against the employer instead of against the agent suggests no reason to me for holding that the error complained of was detrimental to the defendant. That portion of the judgment af*260firmed convicts the agent of an unlawful and aggravated assault. There was some testimony tending to prove that this agent had been in other fights. The defendant saw fit to retain the agent in authority at this same station from the date of his outrages on plaintiff until the date of the trial, more than one year later: It developed at the trial that the defendant, a few months after the assault, had taken the written statements of the plaintiff and one of his witnesses, so that it cannot be said that the defendant was ignorant of the true facts until they were disclosed at the trial. I think the defendant was as culpable as its agent and that the jury properly administered punishment to it for keeping this character of a man in charge of its station to favor or combat its patrons according to his caprice.
Instruction No. 3, given at the request of the defendant, reads as follows: “In this case if you find the plaintiff was assaulted and beaten by the defendant’s agent, still you cannot assess any damages by way of punishment, or what is termed in these instructions as punitive damages, if you find that plaintiff sought, brought about or voluntarily entered into the difficulty which provoked the assault. One cannot claim damages for humiliation and insult when he, by his own voluntary misconduct, brings on a difficulty in which he receives bodily injury.
“You are instructed that if you find that plaintiff was assaulted by the defendant’s agent, still if he voluntarily entered into or brought about the difficulty in which he was assaulted, you may take this into consideration in assessing any damages for the plaintiffs, and you then cannot allow anything as punitive damages or for humiliation or insult.”
By this instruction I think the defendant, impliedly at least, recognizes the fact that the jury would be induced by the facts to enter into the question of and be disposed to give punitive damages and, therefore, it requested and obtained the instruction that if the *261p1a.int.ifF sought, or brought about or voluntarily* entered into the difficulty that he was not then entitled to punitive damages. This instruction, however, does not, as I understand the decisions, properly declare the law. [Neuer v. Railroad, 143 Mo. App. 402, 407, 127 S. W. 669.]
This is a case, in which 'the judgment, to my mind, is so manifestly for the right party that it presents an instance wherein a court should obey the mandate of our Legislature (section 2082, R. S. 1909) and not reverse the trial court unless it shall believe, which I do not in this case, that error was committed in the trial affecting the merits of the ease. I think the judgment of the trial court should be affirmed for both the compensatory and punitive damages.